USDC SDNY

LAW OFFICE OF DARRYN G. SOLOTOFF 100 a || DOCUMENT
ATTORNEYS AT LAW cc || ELECTRONICALLY FILED

3/12/202

 

 

VIA ECF

March 12, 2020

Hon. Judge Analisa Torres
United States District Court
Southern District of New York

40 Foley Square
New York, New York 10007

Re: Calcano v Dig Inn Restaurant Group LLC
Case No.:1:19-cv-11374-AT

Dear Judge Torres:

This firm is counsel to Plaintiff Evalina Calcano in the above-referenced matter.
Plaintiff writes in reference to your Honor’s Individual Rules II (B) governing initial
pretrial conferences. On February 7, 2020 your Honor issued an Order (Dk# 9) directing
in part for the parties to submit a proposed case management plan and joint status letter
by March 12, 2020, in advance of the Initial Conference, scheduled for March 19, 2020.
Defendants have failed to appear. On February 14, 2020 (Dk#10) plaintiff filed the
Affidavit of Service, noting service was perfected on February 10, 2020 on the Secretary
of State. Defendants requirement to submit a responsive pleading was due no later than
3/10/2020.

Pursuant to your Honor’s Individual Rules of Practice II (B) plaintiff respectfully
requests an adjournment of the Initial Conference. Plaintiffs’ counsel intends to send via
priority mail, the docket and a copy of the Complaint informing defendant of the
potential for default. Plaintiff requests a thirty (30) day adjournment to determine
whether defendant intends on responding. If defendant has not responded within thirty
(30) days, plaintiff will submit a request for a certificate of default.

Thank you for your kind consideration of this request.

Respectfully submitted,
/s/

GRANTED. The initial pretrial conference scheduled for Darryn G. Solotoff, Esq

March 19, 2020 is ADJOURNED to April 23, 2020, at 11:20
a.m. By April 16, 2020, the parties shall submit their joint
letter and proposed case management plan.

SO ORDERED. CA-

Dated: March 12, 2020 ANALISA TORRES
New York, New York United States District Judge
